McCay, Judge.
.We see nothing in the statements of.this bill to justify the interference of a Court, of equity. We doubt if the complainant has even set forth a case that would have justified an action within four years after the statements were made. The statements of how completely the swamp could be dried — the fall of the stream, etc., are, in the main, mere matters of opinion. He was acquainted with the land, he examined it and *had as good an opportunity of forming an opinion as the defendant had. Indeed, the whole mistake seems to have been in not knowing the natural truth testified to by'the affidavits, to-wit: that however promising such land may appear for a year or two, before the roots, tufts, etc., have rotted, yet when that occurs, the surface is several inches lower than it was whilst they were there. But the complainant has, by his delay, lost his right, if he had any. His right, if he had any, is a cause of action for the deceit. He has allowed thirteen years to elapse. He has kept the land all that time, has allowed a judgment to go for the debt, and kept still several years after that. To permit him to revive his complaint and to set it up now, would, in our judgment, be trifling with justice.
Judgment affirmed.